DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al., U.S. Patent Application Publication 2013/0067832.
Regarding claims 1 and 11, Collins discloses a modular building comprising: a plurality of assemblies (components going into each modular unit, for example see Figs. 6), each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different building functions with multiple assemblies of the plurality of assemblies configured to serve the same building function (see Figs. 6, generally), the building function being general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building (for example that of Fig. 1); a plurality of units (for example see Figs. 6), each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies being selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units have different square footages and different layouts of the selected assemblies, wherein a first set of units of the plurality of units are studio units, a second set of units of the plurality of units are one bedroom units, and a third set of units of the plurality of units are two bedroom units (see Figs. 6, generally); and a plurality of blocks (101, 102), each block of the plurality of blocks configured to represent a portion of a building, the block includes at least two units from the plurality of units, wherein user selected blocks from the plurality of blocks are combined to form the building (see Fig. 1, generally).  
Regarding claims 2 and 12, Collins discloses a modular building wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes (paragraphs 15, 19, 21, for example; see Fig. 1, generally).  
Regarding claims 3 and 13, Collins discloses a modular building wherein the general building functions of the unit include wall panels and floor panels (see Figures).  
Regarding claims 4 and 14, Collins discloses a modular building wherein the specific building functions of the unit include a bathroom and a kitchen (see Figs. 6, for example).  
Regarding claim 5, Collins discloses a modular building wherein the plurality of blocks includes in-line blocks, end blocks, corner blocks, and central blocks (see for example paragraph 84 which discloses an enclosed courtyard, in which case the building would include each of these blocks; also Figs. 1 and 7 which show arrangements of differing configurations).  
Regarding claims 6 and 15, Collins discloses a modular building wherein each assembly is considered at least one of standard, configurable, automated, or custom (see Figures).  
Regarding claims 7 and 16, Collins discloses a modular building wherein a standard assembly includes elements that are fixed by the building system (see Figures).  
Regarding claims 8 and 17, Collins discloses a modular building wherein a configurable assembly includes elements that have different options within the building system (see Figures).  
Regarding claims 9 and 18, Collins discloses a modular building wherein an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system (all of the design elements are typically decided during a design phase prior to construction).  
Regarding claims 10 and 19, Collins discloses a modular building wherein a custom assembly includes elements that are designed for a particular project (the elements of a building were designed to be within the building that they are in).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633